Opinion issued July 1, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00605-CV
                            ———————————
              TYHAN CONSTRUCTION COMPANY, Appellant
                                         V.
                           JULES SILVERS, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-22940


                          MEMORANDUM OPINION

      The parties, representing that they have reached a settlement agreement, have

filed an agreed motion to vacate the trial court’s judgment and dismiss this appeal.

No opinion has issued in this appeal. See TEX. R. APP. P. 42.1(c). Accordingly, we

grant the parties’ motion, set aside the trial court’s judgment without regard to the
merits, and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(e); see, e.g.,

Jester Venture Ltd. v. Nash, No. 01-06-00512-CV, 2006 WL 2042358, at *1 (Tex.

App.—Houston [1st Dist.] July 17, 2006, no pet.) (mem. op.) (vacating trial court’s

judgment and dismissing case on parties’ agreed motion). We dismiss any other

pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                          2